DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 7 appears to show the location of a connecting rod, but the connecting rod is not properly marked in the drawing, nor does the location of the connecting rod appear to coincide with Applicant’s originally filed disclosure (see, e.g., paras. [0027] and [0068]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael S. Brodbine on August 24, 2022.
The after-final amendments filed on August 15, 2022, are hereby entered, and the application has been further amended as follows:
CLAIMS
Claim 1: 	A rotorcraft comprising:
a rotor for providing at least lift for the rotorcraft in the air, the rotor being mounted to rotate about a first axis of rotation; 
an aerodynamic device arranged below the rotor, 
the aerodynamic device comprising a fairing provided with at least one air inlet for enabling a stream of cool air to flow from a region that is situated outside the rotorcraft to another region that is situated inside the rotorcraft; 
	wherein at least at a mouth of the at least one air inlet in the fairing, the aerodynamic device comprises at least one moving flap that is mounted to move in rotation, the at least one moving flap having at least one degree of freedom of movement in rotation about a second axis of rotation relative to the fairing, the at least one moving flap orienting itself automatically and passively as a function of a current orientation of the stream of cool air at the mouth of the air inlet, and the second axis of rotation being arranged in a plane that extends perpendicularly relative to the first axis of rotation; 
wherein the at least one moving flap extends longitudinally between two facing faces that define the air inlet, a first end of the at least one moving flap comprising a first bearing arranged on a stationary pin passing through the at least one moving flap, and a second end of the at least one moving flap comprising a second bearing arranged on the stationary pin, the first and second bearings being arranged in alignment on the second axis of rotation.

Claim 3:	The rotorcraft according to claim 1, wherein the at least one moving flap includes a first moving flap and a second moving flap, the first and second moving flaps pivotable 

Claim 4:	The rotorcraft according to claim 1, wherein the is arranged in a first face, and is arranged in a second face

Claim 5:	(Canceled)

Claim 18:	A rotorcraft comprising:
a rotor mounted to rotate about a first axis of rotation to provide lift for the rotorcraft in the air; 
an aerodynamic device arranged below the rotor; 
the aerodynamic device comprising a fairing having an air inlet for enabling a stream of air to flow from outside the rotorcraft to inside the rotorcraft; 
	wherein at a mouth of the air inlet in the fairing, the aerodynamic device comprises a moving flap mounted to move in rotation, the moving flap having at least one degree of freedom of movement in rotation about a second axis of rotation relative to the fairing, the moving flap orienting itself automatically and passively as a function of a current orientation of the stream of air at the mouth of the air inlet to enable the size of the cross-sectional area through which the stream of air passes at the mouth to be adapted automatically as a function of the flow-rate and of the orientation of the stream of air at the mouth of the air inlet, and the second axis of rotation arranged in a plane that extends perpendicularly relative to the first axis of rotation, wherein the moving flap may have a varying angular orientation between a first orientation and a second orientation depending upon a current orientation of the stream of air at the mouth of the air inlet; 
wherein the at least one moving flap extends longitudinally between two facing faces that define the air inlet, a first end of the at least one moving flap comprising a first bearing arranged on a stationary pin passing through the at least one moving flap, and a second end of the at least one moving flap comprising a second bearing arranged on the stationary pin, the first and second bearings being arranged in alignment on the second axis of rotation.
	
Allowable Subject Matter
Claims 1-4, 6-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 1 (independent claim 18 being substantively similar), Ku et al. (US 2019/0033932 A1) discloses a rotorcraft (100) comprising: a rotor for providing at least lift for the rotorcraft in the air (104), the rotor being mounted to rotate about a first axis of rotation (fig. 1); an aerodynamic device (108) arranged below the rotor (fig. 1), the aerodynamic device comprising a fairing (fig. 1) provided with at least one air inlet (114) for enabling a stream of cool air to flow from a region that is situated outside the rotorcraft to another region that is situated inside the rotorcraft (para. [0035]).
Furthermore, Putnam (US 3,910,529 A) teaches wherein at least at a mouth of the at least one air inlet in the fairing (19), the aerodynamic device comprises at least one moving flap (20) that is mounted to move in rotation (col. 2, lines 52-56), the at least one moving flap having at least one degree of freedom of movement in rotation about a second axis of rotation relative to the fairing (fig. 5), the at least one moving flap orienting itself automatically and passively as a function of a current orientation of the stream of cool air at the mouth of the air inlet (col. 3, lines 23-25), and the second axis of rotation (21) being arranged in a plane that extends perpendicularly relative to the first axis of rotation (fig. 5).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the at least one moving flap extends longitudinally between two facing faces that define the air inlet, a first end of the at least one moving flap comprising a first bearing arranged on a stationary pin passing through the at least one moving flap, and a second end of the at least one moving flap comprising a second bearing arranged on the stationary pin, the first and second bearings being arranged in alignment on the second axis of rotation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647